DETAILED ACTION
	In Election filed on 11/23/2022 Claims 7-14 and 16-20 are pending. Claims 7-14 are elected with traverse. Claims 16-20 are withdrawn based on restriction/election requirement. Claims 7-14 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 7-14 in the reply filed on 11/23/2022 is acknowledged.  The traversal is on the ground(s) that groups (1) the Examiner has not shown that the apparatus as claimed is not an obvious apparatus for making the product; (2) the examiner has not shown that Groups I and II are mutually exclusive; and (3) the examiner has not shown that Groups I and II are mutually exclusive. 
This is not found persuasive because first the apparatus as claimed is not an obvious apparatus for making the product because a person having ordinary skill in the art would have no reason or rationale to modify the apparatus as claimed to use the specific product of Group I. Second, there is no overlap in scope between the liquid set of Group I and the gel of Group III, thus these inventions are mutually exclusive. Third, the inventions do not encompass overlapping subject matter because the liquid set comprises two liquids whereas the device comprises an imparting device and a curing device. While the device works upon the two liquids, they are not part of the device. Thus, Groups I and II are mutually exclusive too.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/23/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-13 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by US 2004/0187714 A1 (“Napadensky”).
Regarding claim 7, Napadaneksy teaches a liquid set for manufacturing a 3-D object comprising:
	a first liquid having a first composition including a solvent and a curable material ([0168] teaches the first interface material including a curable component; [0151] teaches the first interface material including at least one reactive component and at least one photoinitiator; [0136, 0152] teaches the first interface material having a viscosity, thus it is a liquid. [0213] teaches the composition including water; [0028] teaches the reactive component including a water miscible component. Thus, the water is a solvent of the first composition); and
	a second liquid having a second composition ([0136, 0152] teaches the second interface material having a viscosity, thus it is a liquid; [0037] teaches the second interface material having a second composition).	

	Regarding claim 8, Napadensky teaches the solvent includes water ([0213] teaches the composition including water; [0028] teaches the reactive component including a water miscible component. Thus, the water is a solvent of the first composition), the curable material includes a polymerizable monomer ([0037-0046] disclose several polymerizable monomers), and the first liquid further includes a mineral ([0179] teaches calcium carbonate, silica or clay).

	Regarding claim 9, Napadensky teaches the second liquid includes at least one of a cross-linking agent and a mineral ([0179] teaches calcium carbonate, silica or clay).

	Regarding claim 10, Napadensky teaches at least one of the first liquid and the second liquid includes a polymerization initiator ([0151] teaches the first interface material including at least one reactive component and at least one photoinitiator).

	Regarding claim 11, Napadensky teaches the second liquid includes a different polymerizable monomer from the polymerizable monomer included in the first liquid [0165, 0169, 0210].

	Regarding claim 12, Napadensky teaches the second liquid includes a same polymerizable monomer as the polymerizable monomer included in the first liquid [0197, 0210].

	Regarding claim 13, Napadensky teaches the second liquid includes no curable material [0204].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0207959 A1 (“Napadensky”), as applied to claim 7, further in view of US 2016/0129640 A1 (“Yamazaki”).
	Regarding claim 14, Napadensky does not explicitly teach a third liquid having a third composition.
	Yamazaki teaches a third liquid having a third composition [0013].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the liquid set of Napadensky to incorporate a third liquid as described in Yamazaki motivated by creating a colored object while decreasing costs relative to a colored object only formed of two liquids (Yamazaki – [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744